        Case 1:20-cv-00034-SPW Document 65 Filed 05/10/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION




 MARIA DALBOTTEN,
                                                 CV 20-34-BLG-SPW
                     Plaintiff,

 vs.                                              ORDER


C. R. BARD,INC. and BARD
PERIPHERAL VASCULAR,INC.,

                     Defendants.


       Defendants C.R. Bard, Inc. and Bard Peripheral Vascular, Inc. move for the

admission of Eric W. Swanis to practice before the Court in the above captioned

matter with Ian Mclntosh of Bozeman, Montana, designated as local counsel. The

motion complies with Local Rule 83.1(d), and Plaintiff does not object.

       IT IS SO ORDERED that Defendants C.R. Bard, Inc. and Bard Peripheral

Vascular, Inc.'s motion to admit Eric W. Swanis to appear pro hac vice (Doc. 63)

is GRANTED and he is authorized to appear as counsel with Ian Mclntosh

pursuant to L.R. 83.1(d) in the above captioned matter.

       DATED this                 of May,2021.


                                            SUSAN P. WATTERS
                                            United States District Judge
